ALLOWANCE
The Examiner was persuaded by the arguments filed on 7/22/22, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1-4, 6, 8, 10-12, 15-18 and 21-26 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner withdraws the outstanding rejections under §101 in view of the Applicant’s remarks at pp. 13-14, as well as the Applicant’s amendments to the independent claims. Likewise, the Examiner withdraws the outstanding §112(f) notice and corresponding §112(b) rejection in view of the Applicant’s amendments.

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Ertekin discloses a machine classification system for using active learning to manage an imbalanced data set. See mapping in §103 rejection in previous Office action. (Ertekin S, Huang J, Bottou L, Giles L. Learning on the border: active learning in imbalanced data classification. In Proceedings of the sixteenth ACM conference on Conference on information and knowledge management 2007 Nov 6, pp. 127-136.)
Escalante discloses annotating online videos using a human transcription service. (Escalante HJ, Guyon I, Escalera S, Jacques J, Madadi M, Baró X, Ayache S, Viegas E, Güçlütürk Y, Güçlü U, Van Gerven MA. Design of an explainable machine learning challenge for video interviews. In 2017 International Joint Conference on Neural Networks (IJCNN) 2017 May 14, pp. 3688-3695. IEEE.)
Vaughan discloses a crowdsourcing data pipeline for addressing problems including transcription. See e.g. sec. 4.2 and fig. 1. (Vaughan JW. Making Better Use of the Crowd: How Crowdsourcing Can Advance Machine Learning Research. J. Mach. Learn. Res.. 2017 Jan 1;18(1):7026-71.)

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
selecting a subset of cases in the enterprise dataset for annotation based on at least one attribute of the one or more statistical distributions of cases and features at least by executing an oversampling operation for sampling portions of the one or more statistical distributions that are present at tail ends of the one or more statistical distributions, and executing an under-sampling operation for sampling portions of the one or more statistical distributions that are relatively prominently represented in the one or more statistical distributions, to thereby generate the selected subset of cases and features.
Independent claims 10 and 16 are allowable for the same reason as claim 1.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124